DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-19 are objected to because of the following informalities:  In claims 1 and 19, second line the limitation “an upper” should be - - an upper comprising: - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15, are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Milotic (US 3,846,919). With respect to claims 1-2 and 15, Milotic by removably securing said upper, said lasting plate, and said sole (temporarily but firmly connecting said inner shoe assembly with the bottom 1; the bottom 17 of the outer dressing is then interposed between the insole 7 of the inner shoe assembly and the top surface of the bottom 1); wherein said lasting plate (2) comprises an anterior portion (toe portion), a posterior portion (heel portion), and a flexible middle portion disposed between and connecting said anterior portion and said posterior portion (it is important to note that when walking, running, jumping, going upstairs, etc., the user, on bending his foot, bends the insole 7 and bottom 1 upwardly at both ends); and wherein said upper further comprises a closure mechanism selected from the group of closure mechanisms consisting of: laces, straps, openings, eyelets, lace loops.
Claim(s) 1-4, 9, 13-15 and 20, are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Douglas (US 9,486,036). With respect to claims 1-4, 9 and 15, Douglas discloses an article of footwear (shoe, see figures 1-9) comprising: an upper (30, see figures 1B, 4A, 6A-C) comprising, an anterior side (forefoot toe portion), a posterior side (rearfoot heel portion), a length between said anterior side and said posterior side (see figures 1B, 4A, 6A-C), a medial side (left), a lateral side (right), a superior side (top side), an inferior side (bottom side), an exterior side, an interior side, a lasting margin (peripheral area around holes 32), and a plurality of openings (holes 32) on said inferior side; a lasting plate inner by removably securing said upper, said lasting plate, and said sole (each peg extends downwardly through its associated hole in the shoe upper and the outer sole, so that the bottom surface of each peg is exposed to the bottom surface of the shoe); wherein said lasting plate (20) comprises an anterior portion (toe portion), a posterior portion (heel portion), and a flexible middle portion disposed between and connecting said anterior portion and said posterior portion (the outer sole and inner sole, including the pegs, are formed of resilient, deformable material); wherein said lasting plate comprises an .
With respect to claims 13-14, Douglass discloses that the inner sole/foot bed is shock absorbent, lightweight and comfortable. Douglas also discloses that 
With respect to claims 20, Douglas discloses a method of making a custom article of footwear (using the upper 30, inner sole 20 and outer sole 40 as shown in the figures, results in a shoe that can be manufactured very quickly and efficiently) comprising: selecting an upper from a plurality of alternative uppers (FIGS. 6A-C illustrate different uppers that can be made in accordance with the present invention. In particular, FIG. 6A illustrates a loafer 34, FIG. 6B illustrates a slipper 35, and FIG. 6C illustrates an Oxford 36. Additional styles of shoes can be used, as desired); each comprising a plurality of openings on an inferior side; selecting a lasting plate from a plurality of alternative lasting plates (FIGS. 5A-5F show variations of the inner sole 20 which may be employed); each comprising at least three fasteners (pegs 22) each comprising a hook comprising a free end facing a front side of said lasting plate and at least one fastener comprising a hook (Each peg is generally configured in the shape of an inverted "T", although angular variations in the "T" shape (e.g., a slanted (italic) "T") are within the scope of the term "substantially inverted `T` shape") comprising a free end facing a back side of said lasting plate (see figures 2A-2D), said lasting plate comprising an insole (FIG. 5E illustrates a version of the inner sole 20 that has supportive contours and reflexology-inspired massage beads 26); selecting a sole (outer sole 40) from a plurality of alternative soles each comprising a plurality of receptacles (holes 42); inserting the selected lasting plate (pegs 22 are inserted .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Johnson (US 5,317,822). Douglas as described above discloses all the limitations of the claims except for wherein said lasting plate comprises a plurality of projections which extend downwards from said bottom side and near said edge for manipulating the configuration and width of said upper; and wherein said plurality of projections each comprise a head portion. However, Douglas discloses that the particular arrangement of the pegs 22, and corresponding holes 32 and 42, can be as illustrated generally in the . 
With respect to claims 5-8, Douglas as modified by Johnson, discloses a plurality of projections which extend downwards from said bottom side and near said edge for manipulating the configuration and width of said upper; and wherein said plurality of projections each comprise a head portion; wherein said upper comprises a second plurality of openings on said inferior side, and said plurality of projections are configured to be removably secured to said upper by engagement with said second plurality of openings; and wherein said second plurality of openings comprises a plurality of sets of openings, and each set includes at least two openings proximate to one another, and said plurality of 
	With respect to claim 19 and the location of the pegs and holes< Douglas discloses that the particular arrangement of the pegs 22, and corresponding holes 32 and 42, can be as illustrated generally in the drawings, but variations can be made by those skilled in the art to accommodate different styles and sizes so that they can readily accommodate men, women and children, for different activities, as desired, and to avoid placing the pegs at flex and stress points, as may be necessary or desired. Therefore, it would have been obvious to one of ordinary skill in the art to modify the location of the pegs and holes of Douglas as claimed, since Douglas discloses variations can be made by those skilled in the art to accommodate different styles and sizes of footwear.	
	With respect to claim 19, Douglas as modified above and by Johnson discloses an article of footwear (see figures 1-9) comprising: an upper (30, see figures 1B and 6A-C), comprising a an anterior side (toe portion), a posterior side (heel portion), a length between said anterior side and said posterior side, a medial side (left side), a lateral side (right side), a superior side (top side), an inferior side (bottom side), an exterior side, an interior side, a lasting margin (peripheral area around holes 32), and a plurality of first openings (in the forefoot area) and a plurality of second openings (in the heel area) on said inferior side, .
Claims 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Candrian et al. (US 7,810,257). Douglas as described above discloses all the limitations of the claims except for the upper and lasting plate having a heel counter and the sole having a toe cap. However, Douglas discloses that the upper 30, inner sole 20 and outer sole 40 are substantially co-extensive and substantially cover the entire sole, although separate heel and forefoot structures could be employed, if desired. Candrian et al. discloses that it is desirable to provide a heel counter to an article of footwear to limit significant rearward, lateral, and medial movement of the heel. Candrian et al. also discloses that it is desirable to provide a toe cap to an article of footwear for better covering and supporting the toes of the foot of the wearer. Therefore, it would have been obvious to one of ordinary skill in the art in view of . 
With respect to claim 16, Douglas as described above discloses all the limitations of the claims except for said closure mechanism comprising a strap configured to be removably secured to said lasting. Douglas discloses that the shoe produced can employ a footwear upper of any conventional style and have an appropriate pull strength to accommodate multiple activities and durability. Candrian et al. discloses a closure mechanism that comprises a trap that is configured to be removably secured to a lasting plate. Therefore, it would have been obvious to one of ordinary skill in the art to employ a footwear upper with a strap as taught by Candrian et al. and as claimed, since Douglas discloses that shoe produced can employ a footwear upper of any conventional.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Lyden (Pub. No. US 2007/0043630). With respect to claim 10, Douglas as described above discloses all the limitations of the claims except for the sole further comprising a fluid-filled bladder. Lyden discloses that it is old and conventional to provide a fluid-filled bladder to the sole of a footwear for added cushioning. Therefore, it would have been obvious to one of ordinary skill in the art to provide a fluid-filled bladder to the sole of Douglas as taught by Lyden for added cushioning.

With respect to claim 18, Douglas as described above discloses all the limitations of the claims except for wherein said upper further comprises a channel on said exterior side, wherein at least a portion of said sole is removably secured in said channel. Douglas discloses that the shoe produced can employ a footwear upper of any conventional style and have an appropriate pull strength to accommodate multiple activities and durability. Lyden discloses that FIG. 606 is a lateral side cross sectional view of an article of footwear generally similar to that shown in FIG. 603, but also showing an upper including a channel for receiving a portion of an external heel counter and the use of an intelligent cushioning system. Therefore, it would have been obvious to one of ordinary skill in the art to employ a footwear upper with a channel as claimed and as taught by Lyden, since Douglas discloses that shoe produced can employ a footwear upper of any conventional.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are article of footwears with hooks and receptacles analogous to applicant’s instant invention.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



02/22/2022